This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CATALINA PADILLA,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 34,084

 5 BERNALILLO COUNTY SHERIFF’S
 6 DEPARTMENT and COUNTY OF
 7 BERNALILLO,

 8          Respondents-Appellants.


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Beatrice J. Brickhouse, District Judge

11 Whitener Law Firm, P.A.
12 Thomas M. Allison
13 Albuquerque, NM

14 for Appellee

15 Briones Business Law Consulting, PC
16 Thomas R. Briones
17 Albuquerque, NM

18 for Appellants
 1                           MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 4 proposed disposition. No memorandum opposing summary affirmance has been filed,

 5 and the time for doing so has expired.

 6   {2}   Affirmed.

 7   {3}   IT IS SO ORDERED.

 8

 9                                   _______________________________________
10                                   MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 CYNTHIA A. FRY, Judge


14
15 M. MONICA ZAMORA, Judge




                                            2